Title: From George Washington to Major Benjamin Tallmadge, 20 February 1778
From: Washington, George
To: Tallmadge, Benjamin



Sir
Head Quarters [Valley Forge] 20th Feby 1778.

I am glad to be informed by your Letter of the 9th Inst. that you are established in quarters, where you are likely to have means of putting your men and horses into good Condition; As you have been so successful in contracting for boots and Leather Breeches, I would not have you confine your views in these articles, to the precise number that may be wanted by your Regiment; but wish that you would extend them in such a manner as to be useful to the other Regiments.
The Sums which may be wanted to fulfill your agreements must be drawn from the Quarter master General in whose hands a fund is established for defraying all expences of this kind.
It gives me pain that there should be any delay in the important business of providing Remounts, this matter among others is under the consideration of the Committee of Congress, and nothing can be done in it ’till their determination is known—I am &c.
